U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (MarkOne) x ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the Fiscal Year Ended December31, 2011 Or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the Period Fromto. Commission File Number: 333-110441 THE SHERIDAN GROUP,INC. (Exact name of Registrant as specified in its charter) Maryland (State or other jurisdiction of incorporation or organization) 52-1659314 (I.R.S. employer identification number) 11311 McCormick Road, Suite260 Hunt Valley, Maryland 21031-1437 (Address of principal executive offices and zip code) (410)785-7277 (Registrant’s telephone number, including area code) Securities registered pursuant to Section12(b) of the Act: None Securities registered pursuant to Section12(g) of the Act: None Indicate by check mark whether the Registrant is a well-known seasoned issuer, as defined by Rule405 of the Securities Act.YesoNox Indicate by check mark if the Registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.YesxNoo Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter periods as the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesoNox Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).YesxNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.x Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Check one: Largeacceleratedfilero Acceleratedfilero Non-acceleratedfilerx Smallerreportingcompanyo Indicate by check mark whether the Registrant is a shell company (as defined in Rule12b-2 of the Exchange Act.)YesoNox None of the Registrant’s common stock is held by non-affiliates of the Registrant. There was 1 share of the Registrant’s Common Stock outstanding as of March28, 2012. THE SHERIDAN GROUP,INC. ANNUAL REPORT ON FORM 10-K FOR THE YEAR ENDED DECEMBER 31, 2011 INDEX Pages ITEM 1. BUSINESS 3 ITEM 1A. RISK FACTORS 7 ITEM 1B. UNRESOLVED STAFF COMMENTS 13 ITEM 2. PROPERTIES 13 ITEM 3. LEGAL PROCEEDINGS 14 ITEM 4. MINE SAFETY DISCLOSURES 14 ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS ANDISSUER PURCHASES OF EQUITY SECURITIES 14 ITEM 6. SELECTED FINANCIAL DATA 14 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTSOF OPERATIONS 15 ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 29 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 30 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 53 ITEM 9A. CONTROLS AND PROCEDURES 53 ITEM 9B. OTHER INFORMATION 54 ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 54 ITEM 11. EXECUTIVE COMPENSATION 58 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT ANDRELATED STOCKHOLDER MATTERS 68 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 71 ITEM 14. PRINCIPAL ACCOUNTING FEES AND SERVICES 72 ITEM 15. EXHIBITS, FINANCIAL STATEMENT SCHEDULES 73 2 Index SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This Annual Report on Form10-K includes “forward-looking statements.” Forward-looking statements are those that do not relate solely to historical fact. They include, but are not limited to, any statement that may predict, forecast, indicate or imply future results, performance, achievements or events. They may contain words such as “anticipate,” “believe,” “continue,” “could,” “estimate,” “expect,” “intend,” “likely,” “may,” “plan,” “predict,” “project,” “should,” “will,” “would” or words or phrases of similar meaning. They may relate to, among other things: • our liquidity and capital resources, including our ability to refinance our debt and our expected level of capital expenditures; • competitive pressures and trends in the printing industry; • prevailing interest rates; • legal proceedings and regulatory matters; • general economic conditions; • predictions of net sales, expenses or other financial items; • future operations, financial condition and prospects; and • our plans, objectives, strategies and expectations for the future. Forward-looking statements involve risks and uncertainties that may cause actual results to differ materially from the forward-looking statements, might cause us to modify our plans or objectives, may affect our ability to pay timely amounts due under our notes and/or may affect the value of our notes. These risks and uncertainties may include, but are not limited to, those discussed in PartI, Item1A, “Risk Factors.” New risk factors can emerge from time to time. It is not possible for us to predict all of these risks, nor can we assess the extent to which any factor, or combination of factors, may cause actual results to differ from those contained in forward-looking statements. Given these risks and uncertainties, we urge you to read this Annual Report on Form10-K completely with the understanding that actual future results may be materially different from what we plan or expect. We caution you that any forward-looking statement reflects only our belief at the time the statement is made. We will not update these forward-looking statements even if our situation changes in the future. PART I ITEM 1.BUSINESS Overview We are a leading specialty printer offering a full range of printing and value-added support services for the journal, catalog, magazine and book markets. We believe that we enjoy strong and long-standing relationships with our customers, which include publishers, catalog merchants, associations and university presses. We provide a wide range of printing services and value-added support services that supplement the core printing operations. We develop and implement technology-based services and solutions designed to help our customers be more successful in the rapidly changing publishing industry. We are focused on short production runs for small to medium sized customers who rely heavily on our world class prepress operations to prepare, edit and publish content for electronic or printed distribution. We utilize a decentralized management structure, which provides our customers with access to the resources of a large company, while maintaining the high level of service and flexibility of a smaller company. We operate in three business segments: Publications, Specialty Catalogs and Books. For the year ended December31, 2011, we generated net sales of $264.9million, operating income of $7.4million and a net loss of $9.0 million. As used in this Annual Report on Form10-K, the terms “we,” “us,” “our” and other similar terms refer to the consolidated businesses of The Sheridan Group,Inc. and all of its subsidiaries. 3 Index History We trace our roots back to The Sheridan Press (“TSP”), the predecessor of which was founded in 1915. We entered the short-run journal market in 1980, targeting the printing of scientific, technical, medical and scholarly journals for publishers. The Sheridan Group,Inc. was formed in 1988 to complete the acquisition of Braun-Brumfield,Inc., a short-run book printer located in Michigan. In 1994, we entered the specialty magazine market with the acquisition of United Litho,Inc. (“ULI”), a printer of specialty magazines serving the Washington, D.C. metro area. In conjunction with our recapitalization in 1998, we acquired Dartmouth Printing Company (“DPC”), a specialty magazine printer in New Hampshire, and Capital City Press (“CCP”), a journal printer in Vermont. In 1999, we acquired BookCrafters,Inc., a short-run book printer in Chelsea, Michigan and consolidated it with Braun-Brumfield to form Sheridan Books,Inc. (“SBI”). In 2002, we started Dartmouth Journal Services, Inc. (“DJS”) to serve the editorial and composition needs of the scientific, technical and medical journals publishing community and provide more robust journal production services for the customers of DPC and TSP. In 2004, we acquired The Dingley Press (“TDP”), a specialty catalog printer in Maine. In 2006, we shut down the operations of CCP and consolidated the production of short-run journals at TSP. In 2011, we shut down the operations of ULI and consolidated the production of specialty magazines at DPC. Currently, we are comprised of five specialty printing companies operating in the domestic scientific, technical, medical and scholarly journal, specialty catalog, short-run book and specialty magazine markets: TSP in Pennsylvania; SBI in Michigan; DPC in New Hampshire; DJS in Vermont; and TDP in Maine. Printing Services Our printing services include transferring content onto printing plates in pre-press, printing the content on press, binding the printed pages into the finished product and distributing the finished product to either the customer or the ultimate end user. Pre-press processes are critical front-end elements of our printing services which ready the content for printing on our presses. Digital, sheet-fed and web presses are used, depending on run length, to produce the printed product. We utilize three types of binding techniques for the printed product: perfect binding, saddle stitching and case binding. The product is then labeled and packaged prior to mailing. The majority of journals and magazines are mailed to the subscribers; the remainders are shipped to the publisher. Our books are shipped in cases to the customer. Catalogs are drop-shipped to various locations throughout the U.S. and placed into the mail stream close to the recipient. Technology Services We continue to develop new services and solutions to help our customers and prospects thrive in the evolving printing industry. Through our extensive experience as a journal printer supporting the sophisticated technology requirements of journal publishers and our deep understanding of our customers’ needs, we believe we are well positioned to bring innovative technology-based services and solutions to the journal, book, magazine, and catalog market segments. In order to accelerate our technology development, we have added technology resources throughout the organization and increased spending on software development. The result of these efforts includes the introduction of on-demand digital printing, custom publishing, interactive content for mobile applications and electronic content warehousing. We process significant amounts of our customers’ intellectual property and play a critical role in helping customers meet demands for electronic and printed media. Value-Added Support Services In addition to providing printing services to our customers, we offer a full range of value-added support services. While sales of these services constitute a relatively small percentage of total revenues, they are critical to meeting the customer’s needs. These services are highly customized for each customer’s specifications and logistics requirements. Examples of the value-added support services we provide are page composition, electronic copy-editing, digital proofing, electronic publishing systems, subscriber services, digital media distribution, custom publishing and back issue fulfillment. Printing Segments As a leading publications printer, we offer a broad range of products and services, including the printing of scientific, technical, medical and scholarly journals, specialty catalogs, short-run books, specialty magazines, article reprints and an extensive array of value-added support services. Our products are sold to a diverse set of customers, including publishers, catalog merchants, university presses and associations. 4 Index The following table presents the percentage of net sales contributed by each segment during the past three fiscal years. Net sales % Publications 54 56 57 Specialty Catalogs 25 23 23 Books 21 21 20 Total 100 100 100 Our net sales attributable to customers in the United States were $259.9million, $261.1million and $287.5million for the years ended December31, 2011, 2010 and 2009, respectively. Our net sales attributable to customers in foreign countries were $5.0million, $5.1million and $5.8million for the years ended December31, 2011, 2010 and 2009, respectively. Additional financial information about our segments is set forth in Note16 to our consolidated financial statements set forth in PartII, Item8 of this report. Assets by Segment The following table presents the total assets by segment for each of the fiscal years ended December31, 2011, 2010 and 2009: Year ended December 31, Year ended December 31, Year ended December 31, Assets Publications $ $ $ Specialty catalogs Books Corporate Consolidated total $ $ $ Publications The Publications segment provides products and services for journals and specialty magazines to publishers, university presses and associations. Journals The journal market includes journals for the scientific, technical, medical and scholarly communities. We compete in both the short-run and medium-run portions of the journal market. We define short-run journals as journals produced on sheet-fed and digital presses with typical production runs of less than 5,000. We consider medium-run journals to be journals with production runs between 5,000 and 100,000 copies. Medium-run journals are typically produced on web presses due to economies of scale versus sheet-fed presses. Publishers, associations and university presses comprise the customers in the journals market. In 2011, we printed over 2,600 journal titles. Our journals are primarily black and white with a small amount of color for photographs, diagrams and advertisements. They are printed on schedules that range from weekly to annually. Journal printing typically results in a high level of repeat business due to the periodic nature and complexity of these publications. The vast majority of journals are perfect bound, with the remainder saddle-stitched. Our journal customers rely on our consistency and on-time reliability to meet the demands of their own customers. Originally developed as an ancillary product from the base journal business, we produce article reprints on sheet-fed and digital presses. Article reprints are produced for customers who require reprints of an individual article from a journal or magazine for marketing or other purposes. Historically, we have primarily reprinted journal and magazine articles for which we were the original printer. We have expanded our business by winning article reprint business on publications for which we were not the original printer. We are a full-service reprint printer, producing black and white as well as color reprints for publishers, university presses and associations. 5 Index Specialty Magazines We characterize specialty magazines as magazines having production runs of less than 100,000 copies. Our customers in this market are publishers and associations. Specialty magazines also have a high level of repeat business due to the periodic nature of the publications. This is largely a regional market defined by proximity to the customer. In 2011, we printed about 340 magazine titles. We produce short-run magazines with average run lengths of about 20,000 copies. The majority of these magazines are printed in four-color. The magazines are bound using the saddle-stitching and perfect binding techniques. The magazines are produced in frequencies that range from weekly to annually. These magazines are produced on web presses. Although specialty magazine customers do not require composition services, they do demand high levels of customer service focused on distribution and mailing services, where managing the customer’s subscriber database is critical to customer satisfaction. Specialty Catalogs We entered the specialty catalog segment in 2004 with our purchase of TDP. We characterize Specialty Catalogs as catalogs distributed by specialty catalog merchant companies, which are often smaller entrepreneurial firms with high service requirements. We produce catalogs with run lengths between 50,000 and 8,500,000 copies, most of which are printed in four-color and are bound using the saddle stitching technique. Multiple versions of each catalog are distributed during the year requiring high levels of customer service and extensive distribution services. In 2011, we printed about 175 catalog titles. Books We print books for publishers, associations and university presses. Sales to this market include both the initial printing of titles and subsequent reprints. In 2011, we printed over 9,200 book titles. We produce books in run lengths that average about 1,900 copies and range from 100 to 10,000 copies. The majority of these books are black and white. Books are produced on both sheet-fed and web presses. In 2011, about 56% of our books had soft covers (perfect bound) and about 44% had hard covers (case bound). Competition The printing industry in the United States is fragmented and highly competitive in most product categories and geographic regions. We compete in sub segments of the overall printing market. Competition is largely based on price, quality, range of services offered, distribution capabilities, ability to service the specialized needs of customers, availability of printing time on appropriate equipment and use of state-of-the-art technology. Competitive price pressure continues to be strong in the product segments in which we compete. Customers We benefit from a highly diversified customer base. The majority of our business comes from publishers, followed by catalog merchants, associations and university presses. The average length of our relationship with our top 50 customers is approximately 17years. During 2011, 2010 and 2009, we had no customer that accounted for more than 10% of our net sales. Sales and Marketing We have developed a knowledgeable and experienced sales management team, which has successfully cultivated and maintained strong relationships with customers across the U.S. Our products are sold through internal direct sales professionals and a dedicated network of sales representatives. Across all of our companies, external representatives augment an internal customer service and sales staff, providing our customers with multiple touch points. Our sales representatives are paid a commission based on sales volume growth targets. Additionally, we have alliances with printers in other geographies to meet publishers’ global distribution needs for publications and books. We have also invested in additional Marketing resources and expanded our marketing programs to increase our visibility in the marketplace and emphasize the breadth of products and services we provide to our customers. We utilize social media, blogging, webinars and other innovative techniques to reach current and prospective customers. Raw Materials The principal raw material used in our business is paper, which represents a significant portion of our cost of materials. Due to the significance of paper in our business, we are dependent upon the availability of paper. In periods of high demand, certain paper grades have been in short supply, including grades we use in our business. In addition, during periods of tight supply, many paper producers allocate shipments of paper based upon historical purchase levels of customers. Historically, however, we generally have not experienced significant difficulty in obtaining adequate quantities of paper. We do not have any long-term paper supply agreements. We also use a variety of other raw materials including ink, film, offset plates, chemicals and solvents, glue, wire and subcontracted components. In general, we have not experienced any significant difficulty in obtaining these raw materials. 6 Index Operational Technology Our capital investments have been focused on productivity improvement, more efficient material usage and incremental capacity. Additionally, our investments in technology have been critical in helping achieve improved workflow and reduced cycle times. Employees We had approximately 1,400 employees as of December31, 2011. We focus heavily on fostering enthusiastic and positive cultures at each of our locations. In addition, we closely monitor our employees’ level of job satisfaction with comprehensive surveys on a regular basis. Management believes our compensation and benefits packages are competitive within the industry and local markets. Regulatory Matters We are subject to a broad range of federal, state and local laws and regulations relating to the pollution and protection of the environment, health and safety and labor. Based on currently available information, we do not anticipate any material adverse effect on our operations, financial condition or competitive position as a result of our efforts to comply with environmental, health and safety or labor requirements, and we do not anticipate needing to make any material capital expenditures to comply with such requirements. ITEM 1A.RISK FACTORS Risk Factors Senior Secured Notes Maturing—Our senior secured notes mature on April15, 2014. We do not have sufficient funds to repay our senior secured notes and may not be able to refinance them prior to their maturity. We do not have sufficient funds, nor do we anticipate generating sufficient funds from operations, to repay our senior secured notes, which mature on April15, 2014. We intend to refinance these notes prior to their maturity but we cannot assure you that we will be able to do so on terms and conditions satisfactory to us within the period needed to meet our repayment obligations. Our ability to refinance senior secured notes on commercially reasonable terms may be materially and adversely impacted by credit market conditions and our financial condition. Working Capital Facility Maturing—Although we anticipate that we will be able to refinance our working capital facility prior to its termination on April 15, 2013, there can be no assurance that we will be able to do so. Our working capital facility is scheduled to terminate on April 15, 2013. As of December31, 2011 we had $4.5 million of borrowings outstanding under our working capital facility. We anticipate that we will be able to replace the current facility prior to its termination, but there can be no assurances that we will be able to do so on similar terms or at all. If we are not able to replace our working capital facility on similar terms it could adversely impact our ability to fund our liquidity needs. Additional Capital—We may need additional capital in the future and it may not be available on acceptable terms. We may require more capital in the future to: • fund our operations; • finance investments in equipment and infrastructure needed to maintain and expand our network; • enhance and expand the range of services we offer; and • respond to competitive pressures and potential strategic opportunities, such as investments, acquisitions and international expansion. We cannot assure you that additional financing will be available on terms favorable to us, or at all. The terms of available financing may place limits on our financial and operating flexibility. If adequate funds are not available on acceptable terms, we may be forced to reduce our operations or delay, limit or abandon expansion opportunities. Moreover, even if we are able to continue our operations, the failure to obtain additional financing could reduce our competitiveness as our competitors may provide better maintained networks or offer an expanded range of services. 7 Index Substantial Leverage—Our substantial indebtedness could adversely affect our financial health and prevent us from meeting our obligations under our indebtedness. We have a significant amount of indebtedness. On December31, 2011, we had total indebtedness of approximately $135.9million. Our substantial indebtedness could have important consequences. For example, it could: • make it more difficult for us to meet our payment and other obligations under our indebtedness; • require us to dedicate a substantial portion of our cash flow from operations to payments on our indebtedness, thereby reducing the availability of our cash flow to fund working capital, capital expenditures and other general corporate purposes; • increase our vulnerability to general adverse economic and industry conditions; • limit our flexibility in planning for, or reacting to, changes in our business and the industry in which we operate; • place us at a competitive disadvantage compared to our competitors that have less debt or are less leveraged; and • limit our ability to borrow additional funds or raise additional financing. In addition, agreements governing our indebtedness contain financial and other restrictive covenants that will limit our ability to engage in activities that may be in our long-term best interests. Our failure to comply with those covenants could result in an event of default which, if not cured or waived, could result in the acceleration of all of our debt. Technological Change—The evolution of technology may decrease the demand for our products and services. The technology we use in our operations is rapidly evolving. We could experience delays or difficulties in responding to changing technology, in addressing the increasingly sophisticated needs of our customers or in keeping pace with emerging industry standards. In addition, the cost required to respond to and integrate changing technologies may be greater than we anticipate. If we do not respond adequately to the need to integrate changing technologies in a timely manner, or if the investment required to so respond is greater than anticipated, our business, financial condition, results of operations, cash flow and ability to make payments on the notes may be adversely affected. We remain largely dependent on the distribution of scientific, technical, medical and other scholarly information in printed form. Usage of the Internet and other electronic media continues to grow. We cannot assure you that an acceleration of the trend toward such electronic media will not decrease the demand for our products which could result in lower profits and reduced cash flows. Digital printing methods continue to evolve and are becoming more cost effective for printing short-run publications. The growth of digital printing could allow other printers to compete against us in our specialized market, which could cause a decrease in the demand for our services or could force us to lower our prices to remain competitive. Such a decrease in demand or price could result in decreased profitability and have a material adverse effect on our business, financial condition and results of operations. Competition—The printing industry is competitive and rapidly evolving and competition may adversely affect our business. The printing industry is extremely competitive. We compete with numerous companies, some of which have greater financial resources than we do. We compete on the basis of ongoing customer service, quality of finished products, range of services offered, distribution capabilities, use of state of the art technology and price. We cannot assure you that we will be able to compete successfully with respect to any of these factors. In certain circumstances, due primarily to factors such as freight rates and customer preference for local services, printers with better access to certain regions of the country may have a competitive advantage in such regions. Our failure to compete successfully could cause us to lose existing business or opportunities to generate new business and could result in decreased profitability, adversely affecting our business. 8 Index Consolidation—Industry consolidation of customers and increased competition for those customers may result in increased expenses and reduced revenue and market position. The continuing consolidation of publishing companies has shrunk the pool of available customers. Large publishing companies often have preferred provider arrangements with specific printing companies. As smaller publishing companies are consolidated into the larger companies, the smaller publishing companies are often required to use the printing company with which the acquiring company has established an arrangement. If our customers were to merge or consolidate with publishing companies utilizing other printing companies, we could lose our customers to competing printing companies. If we were to lose a significant portion of our current base of customers to competing printing companies, our business, financial condition, results of operations and cash flow could be materially adversely affected. Customer Concentration—The increase in business from a top customer may make our net sales and profitability more sensitive to the loss of such a customer’s business. During 2011 we did not derive more than 10% of our net sales from any single customer. However, we derived a significant portion of our net sales from our ten largest customers. In the future, an increase in business from a large customer could result in net sales to that customer comprising more than 10% of our total net sales. We cannot assure you that our large customers will continue to use our printing services. The loss of any of our large customers could cause our net sales and profitability to decline materially. Financial Covenant Compliance—If we are unable to comply with the financial covenants in our working capital facility or indenture, our business, results of operations and liquidity could be materially and adversely affected. Our working capital facility and the indenture governing our senior secured notes both contain financial covenants requiring that we achieve certain levels of Consolidated EBITDA (as defined) and limiting our capital expenditures. For any period of four consecutive quarters, taken as one accounting period, we are required to maintain Consolidated EBITDA of at least $34.0 million for the period April1, 2012 to March 31, 2013 and $35.0 million for the period April1, 2013 and thereafter. We are required to limit our capital expenditures to no more than $9.5 million in the fiscal year ending on December 31, 2012 and no more than 8.0 million in the fiscal year ending on December 31, 2013, with unused amounts in any fiscal year carried forward to subsequent fiscal years. We cannot be sure that we will be able to meet these financial covenants. If our revenues are not sufficient, we could be required to reduce operating expenses significantly in order to comply with the Consolidated EBITDA covenant. We cannot assure you that we will be successful in generating sufficient revenues or implementing additional operating expense reductions (if needed) on a timely basis, or at all, that any actions we take would be sufficient to avoid a default under our working capital facility and the indenture governing our senior secured notes, or that any additional operating expense reductions will not have a lasting material adverse impact on our results of operations or long-term business prospects. Furthermore, if management is unsuccessful in implementing sufficient additional operating expense reductions or otherwise ensuring that we are in compliance with the financial covenants, an event of default could occur, which, if we are not able to obtain a waiver, would allow the lenders under the working capital facility and the holders of the senior secured notes to accelerate any amounts outstanding and exercise their other remedies. There is no assurance that we would receive waivers should we not meet our financial covenants. In addition, we may not be able to refinance such indebtedness through the proceeds of debt or equity issuances or otherwise on reasonable terms, on a timely basis, or at all. Impairments—Our financial results could be negatively impacted by impairments of goodwill and other long-lived assets. On an annual basis or as circumstances dictate, we review goodwill and other long-lived assets, consisting primarily of property, plant and equipment and identified intangibles subject to amortization, and evaluate events or other developments that may indicate impairment in the carrying amount. A decline in profitability at one of our reporting units could result in non-cash impairment charges. Any impairment charge could have a significant negative effect on our reported results of operations. In the fourth quarter of 2010, due primarily to the longer and more sustained deterioration of the magazine business and the unlikely prospect of a meaningful recovery in the near term, our assessment indicated that goodwill at Dartmouth Printing Company was fully impaired, resulting in a non-cash charge of $7.0million. Cost and Availability of Paper and Other Raw Materials—Increases in prices of paper and other raw materials and postal rates as well as changes in postal delivery schedules could cause disruptions in our services to customers. The principal raw material used in our business is paper, which represents a significant portion of our cost of materials. Although we believe that we have been successful in negotiating favorable price relationships with our paper vendors, prices in the overall paper market are beyond our control. Historically, we have generally been able to pass increases in the cost of paper on to our customers. If we are unable to continue to pass any price increases on to our customers, future paper price increases could adversely affect our margins and profits. 9 Index Due to the significance of paper in our business, we are dependent upon the availability of paper. In periods of high demand, certain paper grades have been in short supply, including grades we use in our business. In addition, during periods of tight supply, many paper producers allocate shipments of paper based upon historical purchase levels of customers. Although we generally have not experienced significant difficulty in obtaining adequate quantities of paper, unforeseen developments in the overall paper markets could result in a decrease in the supply of paper and could cause either or both of our revenues or profits to decline. We use a variety of other raw materials including ink, film, offset plates, chemicals and solvents, glue, wire and subcontracted components. In general, we have not experienced any significant difficulty in obtaining these raw materials. We cannot assure you, however, that a shortage of any of these raw materials will not occur in the future or will not potentially adversely affect the financial results of our business. Our journals, magazines and catalogs are mailed, either by us or our customers, to subscribers. As a result, an increase in postal rates may cause our customers to decrease the size and number of their publications. Although we generally have not experienced significant decreases in mailings in the past due to postal rate increases, we cannot assure you that such a decrease will not occur in the future or will not potentially adversely affect the financial results of our business. In addition, the U.S. Postmaster General has proposed reducing the delivery of mail from six days to five days per week. If this change is adopted we cannot assure you how our customers will react and whether or not this will adversely affect the financial results of our business. We require energy products, primarily natural gas and electricity, in our operating facilities. We also depend on gasoline and diesel fuel for our delivery vehicles and the vehicles of the carriers we utilize to deliver our products. Possible disruption of supplies or an increase in the prices of energy products could adversely affect the financial results of our business. Fluctuations in the markets for paper and raw materials could adversely impact the market for our recycled materials, such as paper, cardboard and used plates. This could have a negative effect on the income we generate from such sales. Economic Conditions—Current and future economic conditions could adversely affect our business and financial performance. Our operating results and performance are impacted by general economic conditions, both domestic and abroad. Revenue in the printing industry has declined in the past five years due to the economic recession’s effects on advertising and consumer spending. Current global economic conditions may continue to negatively and materially affect demand for our products and services and our financial performance. Examples of how our business and financial performance may continue to be adversely affected by current and future economic conditions include: • increased price competition resulting in lower sales, profitability and cash flow; • deterioration in the financial condition of our customers resulting in reduced orders, an inability to collect receivables, payment delays or customer bankruptcy; • increased risk of insolvency of financial institutions, which may limit our liquidity in the future or adversely affect our ability to use or refinance our senior secured notes and working capital facility; • increased turmoil in the financial markets may limit our ability and the ability of our customers and suppliers to access the capital markets or require limitations or terms and conditions for such access that are more restrictive and costly than in the past; and • declines in our businesses could result in material charges for restructuring or asset impairments. Key Employees—Our ability to attract, train and retain executives and other qualified employees is crucial to results of operations and future growth. We rely to a significant extent on our executive officers and other key management personnel. There can be no assurance that we will be able to continue to retain our executive officers and key management personnel or attract additional qualified management in the future. In addition, the success of any acquisition by us may depend, in part, on our ability to retain management personnel of the acquired companies. There can be no assurance that we will be able to retain such management personnel. 10 Index In addition, to provide high-quality printed products in a timely fashion we must maintain an adequate staff of skilled technicians, including pre-press personnel, pressmen, bindery operators and fulfillment personnel. Accordingly, our ability to maintain and increase our productivity and profitability will depend, in part, on our ability to employ, train and retain the skilled technicians necessary to meet our commitments. From time-to-time: • the industry experiences shortages of qualified technicians, and we may not be able to maintain an adequate skilled labor force necessary to operate efficiently; • our labor expenses may increase as a result of shortages of skilled technicians; or • we may have to curtail our planned internal growth as a result of labor shortages. If any of these events were to occur, it could adversely affect our business. Business Interruption—Our printing facilities may suffer business interruptions which could increase our operating costs, decrease our sales or cause us to lose customers. The reliability of our printing facilities is critical to the success of our business. Our facilities might be damaged or interrupted by fire, flood, power loss, telecommunications failure, break-ins, earthquakes, terrorist attacks, war or similar events. Equipment malfunctions, computer viruses, physical or electronic break-ins and similar disruptions might cause interruptions and delays in our printing services and could significantly diminish our reputation and brand name and prevent us from providing services. Although we believe we have taken adequate steps to address these risks, damage to, or unreliability of, our printing facilities could have a material adverse effect on our business, financial condition, results of operations and cash flow. Research Funding—Decreases in the types and amount of research funding could decrease the demand for our journal printing services. In our journal business, we provide printing services primarily to scientific, technical, medical and other scholarly journals. The supply of research papers published in these journals is related to the amount of research funding provided by the federal government and private companies. In the future, the federal government or private companies could decrease the type and amount of funding that they provide for scientific, technical, medical and other scholarly research. A significant decrease in research funding might decrease the number or length of journals that we print for our customers, which would decrease our cash flow. A reduction in the investment value of university endowments in the current economic environment could also result in less demand by university libraries for printed journals. Environmental Matters—Our printing and other facilities are subject to environmental laws and regulations, which may subject us to liability or require us to incur costs. We use various materials in our operations which contain substances considered hazardous or toxic under environmental laws. In addition, our operations are subject to federal, state and local environmental laws and regulations relating to, among other things, air emissions, waste generation, handling, management and disposal, wastewater treatment and discharge and remediation of soil and groundwater contamination. Permits are required for the operation of certain of our businesses, and these permits are subject to renewal, modification and, in some circumstances, revocation. Our operations also generate wastes which are disposed of off-site. Under certain environmental laws, including the Comprehensive Environmental Response, Compensation and Liability Act, as amended (“CERCLA,” commonly referred to as “Superfund”) and similar state laws and regulations, we may be liable for costs and damages relating to soil and groundwater contamination at these off-site disposal locations, or at our own facilities. In the past, such matters have not had a material impact on our business or operations. We are not currently aware of any environmental matters that are likely to have a material adverse effect on our business, financial condition, results of operations and cash flow. However, we cannot assure you that such matters will not have such an impact on us. Furthermore, future changes to environmental laws and regulations may give rise to additional costs or liabilities that could have a material adverse impact on us. Health and Safety Requirements—We could be adversely affected by health and safety requirements. We are subject to requirements of federal, state and local occupational health and safety laws and regulations. These requirements are complex, constantly changing and have tended to become more stringent over time. It is possible that these requirements may change or liabilities may arise in the future in a manner that could have a material adverse effect on our business, financial condition, results of operations and cash flow. We cannot assure you that we have been or will be at all times in complete compliance with all those requirements or that we will not incur material costs or liabilities in connection with those requirements in the future. 11 Index Intellectual Property—We may not protect our technology effectively, which would allow competitors to duplicate our products and services, or our products and services may infringe on claims of intellectual property rights of third parties. Our success and ability to compete depend, in part, upon our technology. Among our significant assets are our proprietary information and intellectual property rights. We rely on a combination of copyright and trademark laws, confidentiality procedures and contractual provisions and other intellectual property safeguards to protect these assets. Unauthorized use and misuse of our intellectual property could have a material adverse effect on our business, financial condition and results of operations, and there can be no assurance that our legal remedies would adequately compensate us for the damages caused by unauthorized use. In addition, licenses for a number of software products have been granted to us. Some of these licenses, individually and in the aggregate, are material to our business. Although we believe that the risk that we will lose any material license is remote, any loss could have a material adverse effect on our business, financial condition, results of operations and cash flow. We do not believe that any of our products, services or activities infringe upon the intellectual property rights of third parties in any material respect. There can be no assurance, however, that third parties will not claim infringement by us with respect to current or future products, services or activities. Any infringement claim, with or without merit, could result in substantial costs and diversion of management and financial resources, and a successful claim could effectively block our ability to use or license products and services or cost us money. Consummation of Future Acquisitions—We may not be able to acquire other companies on satisfactory terms or at all. Our business strategy includes pursuing acquisitions. Nonetheless, we cannot assure you that we will identify suitable acquisitions or that such acquisitions can be made at an acceptable price. If we acquire additional businesses, those businesses may require substantial capital. Although we will be able to borrow under our working capital facility under certain circumstances to fund acquisitions, we cannot assure you that such borrowings will be available in sufficient amounts or that other financing will be available in amounts and on terms that we deem acceptable. In addition, future acquisitions could result in us incurring debt and contingent liabilities. We cannot assure you that we will be successful in consummating future acquisitions on favorable terms or at all. Integration of Acquired Businesses—The integration of acquired businesses may result in substantial costs, delays and other problems. Our future performance will depend on our ability to integrate the businesses that we may acquire. To integrate newly acquired businesses we must integrate manufacturing facilities and extend our financial and management controls and operating, administrative and information systems in a timely manner and on satisfactory terms and conditions. This may be more difficult with respect to significant acquisitions. We may not be able to successfully integrate acquired businesses or realize projected cost savings and synergies in connection with those acquisitions on the timetable contemplated or at all. Furthermore, the costs of businesses that we may acquire could significantly impact our short-term operating results. These costs could include: • restructuring charges associated with the acquisitions; and • other expenses associated with a change of control, as well as non-recurring acquisition costs including accounting and legal fees, investment banking fees, recognition of transaction-related obligations and various other acquisition-related costs. The integration of newly acquired businesses will require the expenditure of substantial managerial, operating, financial and other resources and may also lead to a diversion of management’s attention from our ongoing business concerns. Finally, although we conduct and intend to conduct what we believe to be a prudent level of investigation regarding the businesses we purchase, in light of the circumstances of each transaction, an unavoidable level of risk remains regarding the actual condition of these businesses. Until we actually assume operating control of such business assets and their operations, we may not be able to ascertain the actual value or understand the potential liabilities of the acquired entities and their operations. Once we acquire a business, we are faced with risks, including: 12 Index • the possibility that we have acquired substantial undisclosed liabilities; • the risks of entering markets in which we have limited or no prior experience; • the potential loss of key employees or customers as a result of changes in management; and • the possibility that we may be unable to recruit additional managers with the necessary skills to supplement the management of the acquired businesses. We may not be successful in overcoming these risks. Principal Stockholders—Our principal stockholders could exercise their influence over us. As a result of their stock ownership of TSG Holdings Corp., our parent, Bruckmann, Rosser, Sherrill&Co., L.L.C. (“BRS”), Jefferies Capital Partners (“JCP”) and their respective affiliates together beneficially own about 84.6% of TSG Holdings Corp.’s outstanding capital stock. By virtue of the ownership interests of these funds and affiliates and the terms of our securities holders’ agreement, these entities have significant influence over our management and will be able to determine the outcome of all matters required to be submitted to the stockholders for approval, including the election of our directors and the approval of mergers, consolidations and the sale of all or substantially all of our assets. The interests of the funds managed by BRS and JCP and their respective affiliates may differ from the interests of our noteholders and the lenders under our working capital facility, and, as such, BRS and JCP may take actions which may not be in the interest of such noteholders and lenders. For example, if we encounter financial difficulties or are unable to pay our debts as they mature, the interests of our equity owners might conflict with the interests of our noteholders and the lenders under our working capital facility. In addition, our equity owners may have an interest in pursuing acquisitions, divestitures, financings or other transactions that, in their judgment, could enhance their equity investments, even though such transactions might involve risks to our noteholders and the lenders under our working capital facility. Effectiveness of our internal controls—Failure to comply with the Sarbanes-Oxley Act could impact our business. There can be no assurance that the periodic evaluation of our internal controls required by the Sarbanes-Oxley Act will not result in the identification of significant control deficiencies. Failure to comply may have consequences for our business. These consequences could include increased risks of financial statement misstatements, investigations or sanctions by regulatory authorities, such as the SEC, and negative capital market reactions. ITEM 1B.UNRESOLVED STAFF COMMENTS None. ITEM 2.PROPERTIES We operate a network of 13 manufacturing, warehousing and office facilities located throughout the East Coast and Midwest that occupy, in total, about 1.1million square feet. We maintain approximately 1.0million square feet of production space consisting of manufacturing and publication services. We own about 83% of the square footage we use. The following table provides an overview of our manufacturing, warehousing and office facilities. Location Function(s) Ownership Structure Total Size (Sq. Feet) Hunt Valley, MD Corporate Headquarters Leased York, PA Administrative (Corporate) Leased Hanover, PA Manufacturing (Publications) Owned(1) Chelsea, MI Manufacturing (Books) Owned(1) Hanover, NH Manufacturing (Publications) Owned(1) Lisbon, ME Manufacturing (Specialty catalogs) Owned(1) Ann Arbor, MI Manufacturing and Distribution (Books) Owned(1) Sterling, VA Customer Service (Publications) Leased Hanover, PA Warehousing (Publications) Leased Orford, NH Warehousing (Publications) Leased Waterbury, VT Publication Services (Publications) Leased Lewiston, ME Warehousing (Specialty catalogs) Leased Lisbon, ME Warehousing (Specialty catalogs) Leased Total Subject to liens in favor of the holders of our outstanding senior secured notes and the lenders under our working capital facility. 13 Index Some of our office and warehouse leases are on yearly renewals. We believe that our office, manufacturing and warehousing facilities are adequate for our immediate needs and that additional or substitute space is available at a reasonable cost if needed to accommodate future growth and expansion. We are continuing our efforts to sell the Ann Arbor, Michigan book facility. We may consolidate this facility with our Chelsea, Michigan operation, pending a firm offer from a third party at an acceptable price. ITEM 3.LEGAL PROCEEDINGS We currently are involved in various litigation proceedings as a defendant and are from time to time involved in routine litigation. Accruals for litigation have not been provided because information available at this time does not indicate that it is probable that a liability has been incurred. In the opinion of our management, these matters are not expected to have a material adverse effect on our business, financial condition, results of operations or cash flows. ITEM 4.MINE SAFETY DISCLOSURES Not applicable. PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES We are wholly-owned by TSG Holdings Corp, a privately owned corporation. There is no public trading market for our equity securities or for those of TSG Holdings Corp. As of March28, 2012, there were 34 holders of TSG Holdings Corp. common stock. Our working capital facility contains customary restrictions on our ability and the ability of certain of our subsidiaries to declare or pay any dividends or repurchase stock. The indenture governing our 12.5% Senior Secured Notes due 2014 also contains customary terms restricting our ability and the ability of certain of our subsidiaries to declare or pay any dividends or repurchase stock. For further information related to the payment of dividends, see the discussion contained in PartIII, Item12, “Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters.” Information with respect to shares of common stock that may be issued under our equity compensation plans is set forth in PartIII, Item12, “Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters.” ITEM 6.SELECTED FINANCIAL DATA The following selected consolidated financial data should be read in conjunction with our consolidated financial statements and related notes, “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and other financial data included elsewhere in this annual report on Form10-K. The consolidated statement of operations and balance sheet data for all periods presented is derived from the audited consolidated financial statements included elsewhere in this annual report on Form10-K or in annual reports on Form10-K for prior years on file with the Commission. 14 Index (Dollars in thousands) Year ended December 31, Year ended December 31, Year ended December 31, Year ended December 31, Year ended December 31, Statement of Income Data: Net sales $ Gross profit Selling and administrative expenses Operating income Net (loss) income ) ) ) Balance Sheet Data (at end of period): Cash and cash equivalents $ Property, plant and equipment, net Total assets Total debt Total stockholder's equity Other Financial Data: Depreciation and amortization $ Capital expenditures ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion should be read in conjunction with, and is qualified in its entirety by reference to, our historical consolidated financial statements and related notes included elsewhere in this Annual Report on Form10-K. The discussions in this section contain forward-looking statements that involve risks and uncertainties. Actual results could differ materially from those discussed below. See “Special Note Regarding Forward-Looking Statements” and PartI, Item1A, “Risk Factors” for a discussion of some of the risks that could affect us in the future. Introduction We are a leading specialty printer offering a full range of printing and value-added support services for the journal, catalog, magazine, book and article reprint markets. We provide a wide range of printing services and value-added support services, such as digital proofing, preflight checking, offshore composition, copy editing, subscriber services, mail sortation, distribution and back issue fulfillment. We utilize a decentralized management structure, which provides our customers with access to the resources of a large company, while maintaining the high level of service and flexibility of a smaller company. Acquisition transactions On August21, 2003, TSG Holdings Corp (“Holdings” or our “Parent”) purchased 100% of the outstanding capital stock of The Sheridan Group,Inc. from its existing stockholders (the “Sheridan Acquisition”) for total cash consideration of $142.0million less net debt (as defined in the stock purchase agreement), resulting in cash of $79.9million being paid to the selling stockholders. The accounting purchase price was $186.6million, which was comprised of the $79.9million of cash paid to the selling stockholders, $51.4million of assumed liabilities and $55.3million of refinanced debt. We funded the acquisition price and the related fees and expenses with the proceeds of the sale of $105.0million aggregate principal amount of our 10.25% Senior Secured Notes due 2011 (the “2003 Notes”) and equity investments in Holdings. On May25, 2004, The Sheridan Group,Inc., through a newly formed subsidiary, purchased substantially all of the assets and business of The Dingley Press (the “Dingley Acquisition”). The accounting purchase price was $95.4million, which was comprised of cash paid of $65.5million, $26.0million of assumed liabilities and $3.9million of financing costs. We funded the acquisition price and the related fees and expenses with the proceeds of the sale of $60.0million aggregate principal amount of our 10.25% Senior Secured Notes due 2011 (the “2004 Notes”), available cash and equity investments in Holdings. 2011 Notes and Amended and Restated Working Capital Facility On April15, 2011, we completed a private debt offering of the 2011 Notes (senior secured notes totaling $150.0 million in aggregate principal amount).The 2011 Notes will mature on April15, 2014 and bear interest payable in cash in arrears at the fixed interest rate of 12.5% per year. On the same date, we entered into an agreement to amend and restate our working capital facility to, among other things, extend the scheduled maturity to April15, 2013. Terms of the amended and restated working capital facility allow for revolving debt of up to $15.0 million, including letters of credit commitments of up to $5.0 million, subject to a borrowing base test. 15 Index Proceeds of the 2011 Notes offering of $141.0 million, net of discount, together with cash on hand and borrowings under our working capital facility were used to repurchase all of our existing 2003 and 2004 Notes (due August 15, 2011) and to pay related fees and expenses. Restructuring costs and facility shutdown In January 2009, we announced our plan to consolidate some administrative and production operations at our DPC facility in Hanover, New Hampshire. Approximately 20 positions at our ULIfacility in Ashburn, Virginia were eliminated as a result of this action. We recorded $0.3million of restructuring costs during 2009. The costs relate primarily to guaranteed severance payments and employee health benefits. We recorded an additional $0.1million of restructuring costs in connection with this consolidation during 2010. Due to continued adverse trends in the specialty magazine business (within our Publications segment) as a result of the weak economy, on January19, 2011, our Board of Directors approved a restructuring plan to consolidate all specialty magazine printing operations into one site. Our ULI facility in Ashburn, Virginia ceased operation on July 1, 2011, and we have consolidated the printing of specialty magazines at DPC in Hanover, New Hampshire. Approximately 80 positions were eliminated as a result of the closure. Approximately 20 employees in the Customer Service and Sales areas were retained by DPC. On November 23, 2011, we completed the sale of the Ashburn, Virginia facility for $4.2million. After deducting related closing costs, our net proceeds were $3.9 million. In connection with this consolidation, we recorded $1.8 million of restructuring charges during 2011. Charges related to severance and other personnel costs totaled $1.3 million, and charges for other exit costs totaled $0.5 million. We believe that any future costs in connection with this consolidation will be minimal. We had a liability of $0.2 million related to this restructuring outstanding as of December31, 2011. During the third quarter of 2011, we implemented a restructuring plan to reduce our operating costs through a workforce reduction across all segments of our business. Approximately 20 positions were eliminated as a result of this action. We recorded $0.6 million of restructuring costs during 2011. The costs related primarily to guaranteed severance payments and employee health benefits. We do not believe any other costs will be expensed in the future in connection with this action. We had a liability of $0.3 million related to this restructuring outstanding as of December31, 2011. The table below shows our restructuring activity in 2011 and our restructuring accrual balance at December 31, 2011 (in thousands): ULI/DPC Workforce consolidation reduction Total Restructuring accrual at December 31, 2010 $
